Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on May 23, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Specification
The abstract of the disclosure is objected to because “predetermined information” on line 9 is confusing since it is unclear if the applicant is referring to the predetermined target value set forth above or is attempting to set forth information in addition to the target value set forth above.  On line 10, “a control value given to the drive unit” is confusing since it is unclear what the applicant is attempting to set forth.  Is the applicant assigning a value to the drive unit or is the applicant giving a control command to operate the drive unit?
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitations such as “giving the drive unit a control value” on line 14 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant assigning a value to the drive unit or is the applicant giving a control command to operate the drive unit?
Recitations such as “physical quantity” on line 15 of claim 1 render the claims indefinite because it is unclear what element of the invention includes the physical quantity to which the applicant is referring.
Recitations such as “matches” on line 16 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the control value matching a predetermined target value or if the applicant is referring to the physical quantity matching a predetermined value?
Recitations such as “unit, in a case that” on line 19 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant attempting to recite that the abnormality occurs in the detecting unit or in a wiring connected to the detecting unit when information related to an actual movement of the opening and closing body differs from predetermined information?
Recitations such as “an actual movement of the opening and closing body” on lines 19-20 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does an “actual” movement of the opening and closing body differ from a movement of the opening and closing body?
Recitations such as “corresponds to” on line 22 of claim 1 render the claims indefinite because it is unclear how the predetermined information corresponds to the predetermined target value.  How closely does the predetermined information need to be to the predetermined target value before the predetermined information can be said to correspond to the redetermined target value?
Recitations such as “is to be obtained” on lines 21-22 of claim 1 render the claims indefinite because it is unclear if the information is to be obtained based on the control value in the feedback control and the control value given to the drive unit in the feedback control exceeds a predetermined threshold value or if the abnormality is to be obtained based on the control value in the feedback control and the control value given to the drive unit in the feedback control exceeds a predetermined threshold value.
Recitations such as “the control value in the feedback control and the control value given to the drive unit” on lines 22-23 of claim 1 render the claims indefinite because it is unclear how the control value in the feedback control differs from the control value given to the drive unit.  It appears that the control value in the feedback control and the control value given to the drive unit are the same.
Recitations such as “exceeds a predetermined threshold value” on line 23 of claim 1 render the claims indefinite because they are grammatically incorrect and because it is unclear if the applicant is setting forth that both the control value in the feedback control and the control value given to the drive unit exceed the predetermined threshold value or if the applicant is setting forth that only one of the control value in the feedback control and the control value given to the drive unit exceed the predetermined threshold value.
Recitations such as “a magnitude or a voltage” on line 2 of claim 3 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a “magnitude of a voltage”?  How does a magnitude of a voltage differ from a voltage?
Recitations such as “an abnormality occurs” on line 2 of claim 4 render the claims indefinite because it is unclear if the applicant is referring to the occurrence of the abnormality on line 18 of claim 1 or is attempting to set forth the occurrence of another abnormality in addition to the one set forth above.
Recitations such as “or to apply” on line 4 of claim 4 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant attempting to set forth that the control unit stops the feedback control and carries out a follow control or applies a voltage to the drive unit?
Recitations such as “the control value to be given to the drive unit” on line 3 of claim 6 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant assigning a value to the drive unit or is the applicant giving a control command to operate the drive unit?
Recitations such as “in a case that” on lines 3-4 of claim 6 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant attempting to recite that the maximum value of the control value is to be given to the drive unit when no abnormality occurs in the detecting unit or in the wiring?
Recitations such as “in a case that” on line 4 of claim 7 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant attempting to recite that the control unit causes the opening and closing body to move to the closed position when a last-obtained position of the opening and closing body is on a closed position side between the closed position and the open position?
Recitations such as “is on a closed position side” on lines 4-5 of claim 7 render the claims indefinite because it is unclear what element of the invention defines the closed position side.
Recitations such as “in a case that” on line 10 of claim 7 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant attempting to recite that the control unit causes the opening and closing body to move to the open position when the last-obtained position of the opening and closing body is on an open position side between the closed position and the open position?
Recitations such as “is on an open position side” on lines 10-11 of claim 7 render the claims indefinite because it is unclear what element of the invention defines the open position side.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.  Although the applicant has corrected some of the 112 informalities in the claims, new 112 informalities have been created while some of the old 112 informalities still remain.  See the above 112 rejections.
	It is suggested that the applicant amend the claims to bring them into conformance with 35 USC 112 second paragraph so that a proper analysis of the claimed invention can be made in light of the prior art.

Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634